Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 28, 2021

The Court of Appeals hereby passes the following order:

A22I0038. CHRISTOPHER LEE INGRAM v. STATE OF GEORGIA.

      Christopher Lee Ingram was charged with aggravated stalking and was granted
pre-trial bond. The trial court entered an order revoking Ingram’s bond on August 20,
2021, and a certificate of immediate review on August 31, 2021. Ingram seeks
interlocutory review of the trial court’s order. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement, see Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974), and if the certificate of immediate review is not entered
within the prescribed ten-day period, it is untimely, and the party seeking review must
wait until the final judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper,
231 Ga. 175, 176 (200 SE2d 748) (1973). Here, the certificate of immediate review
was entered 11 days after entry of the order on appeal. Accordingly, we lack
jurisdiction to consider this application, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/28/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.